Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on May 8, 2019 for patent application 16/406,407. 

Status of Claims
2.	Claims 1-20 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(e) as being anticipated by Luna et al. (U.S. Publication Number: 2012/0131184).
As to independent claim 1, Luna discloses a method, comprising: 
determining, by a first interfacing device, that a second interfacing device has a subscription for receiving an alert message, wherein the first interfacing device comprises a memory and a non-volatile storage device (e.g., mobile device user has subscribed to, or otherwise registered/signed up for the following services: Email, notification, Twitter, sports feed) (see Paragraph [0081]-[0086]); 

obtaining, from an appliance controlled by the first interfacing device, a piece of data generated by the appliance (e.g., mobile devices or other software agents or hardware sensors on the mobile device, including but not limited to, resistive sensors, capacitive sensors, ambient light sensors, motion sensors, touch sensors, etc) (see Paragraph [0316] and [0394]); 
comparing the rule's condition in the rule repository with the obtained piece of data to determine whether the rule's condition is satisfied by the piece of data (e.g., input device/mechanism at the device 250 and/or collected from ambient signals/contextual cues detected at or in the vicinity of the device 250 e.g., light, motion, piezoelectric, etc.; activity state) (see Paragraph [0121], [0155], [0316] and [0394]); and 
in response to the first interfacing device determining that the rule's condition is satisfied by the piece of data, sending an alert message to the second interfacing device (e.g., services: Email, notification, Twitter, sports feed) (see Paragraph [0081]-[0086]). 
As to independent claim 8, Luna discloses an interfacing device, comprising: 
a memory; a controller configured to determine that a second interfacing device has a subscription for receiving an alert message (e.g., mobile device user has subscribed to, or otherwise registered/signed up for the following services: Email, notification, Twitter, sports feed) (see Paragraph [0081]-[0086]); and 
a non-volatile storage device configured to store a rule in a rule repository in the storage device, wherein the rule stored in the rule repository includes a condition for sending the alert message to the second interfacing device (e.g., matches a specific rule; every x minutes) (see Paragraph [0076], [0081]-[0086]); and 

compare the rule's condition in the rule repository with the obtained piece of data to determine whether the rule's condition is satisfied by the piece of data (e.g., input device/mechanism at the device 250 and/or collected from ambient signals/contextual cues detected at or in the vicinity of the device 250 e.g., light, motion, piezoelectric, etc.; activity state) (see Paragraph [0121], [0155], [0316] and [0394]); and 
in response to determining that the rule's condition is satisfied by the piece of data, sending an alert message to the second interfacing device (e.g., services: Email, notification, Twitter, sports feed) (see Paragraph [0081]-[0086]).
As to independent claim 15, Luna discloses a non-transitory computer-readable storage medium storing instructions that when executed by a first interfacing device cause the first interfacing device to perform a method, the method comprising: 
determining that a second interfacing device has a subscription for receiving an alert message, wherein the first interfacing device comprises a memory and a non-volatile storage device (e.g., mobile device user has subscribed to, or otherwise registered/signed up for the following services: Email, notification, Twitter, sports feed) (see Paragraph [0081]-[0086]); 
storing a rule in a rule repository in the storage device, wherein the rule stored in the rule repository includes a condition for sending the alert message to the second interfacing device (e.g., matches a specific rule; every x minutes) (see Paragraph [0076], [0081]-[0086]); 

comparing the rule's condition in the rule repository with the obtained piece of data to determine whether the rule's condition is satisfied by the piece of data (e.g., input device/mechanism at the device 250 and/or collected from ambient signals/contextual cues detected at or in the vicinity of the device 250 e.g., light, motion, piezoelectric, etc.; activity state) (see Paragraph [0121], [0155], [0316] and [0394]); and 
in response to the first interfacing device determining that the rule's condition is satisfied by the piece of data, sending an alert message to the second interfacing device (e.g., services: Email, notification, Twitter, sports feed) (see Paragraph [0081]-[0086]). 
As to dependent claim 2, Luna teaches the method of claim 1, wherein the alert message comprises one or more of: the condition indicated in the rule; and the piece of data from the appliance (e.g., mobile devices or other software agents or hardware sensors on the mobile device, including but not limited to, resistive sensors, capacitive sensors, ambient light sensors, motion sensors, touch sensors, etc) (see Paragraph [0316] and [0394]). 
As to dependent claim 3, Luna teaches the method of claim 1, wherein the piece of data includes one or more of: a state of the appliance; and a sensor measurement of a sensor on the appliance (e.g., input device/mechanism at the device 250 and/or collected from ambient signals/contextual cues detected at or in the vicinity of the device 250 e.g., light, motion, piezoelectric, etc.; activity state) (see Paragraph [0121], [0155], [0316] and [0394]). 
As to dependent claim 4, Luna teaches the method of claim 3, wherein the sensor measurement indicates one or more of: a sensor measurement from a touch-screen user interface (e.g., 
As to dependent claim 5, Luna teaches the method of claim 1, wherein the rule further comprises a mapping between a network address of second interfacing device and the condition (e.g., application specific handlers on the local proxy 275 allows for optimization of any protocol that can be port mapped to a handler in the distributed proxy) (see Paragraph [0183]). 
As to dependent claim 6, Luna teaches the method of claim 5, wherein sending the alert message to the second interfacing device comprises: determining the network address from the rule; and forwarding the alert message via a network connection corresponding to the network address (e.g., matches a specific rule; services: Email, notification, Twitter, sports feed) (see Paragraph [0076], [0081]-[0086]). 
As to dependent claim 7, Luna teaches the method of claim 6, further comprising establishing the network connection using one or more of: a WebSockets protocol; a communication channel via the Session-Traversal Utilities for Network-address-translation (STUN) protocol; and a Comet protocol (e.g., COMET push) (see Paragraph [0224]). 
As to dependent claim 9, Luna teaches the interfacing device of claim 8, wherein the alert message comprises one or more of: the condition indicated in the rule; and the piece of data from the appliance (e.g., mobile devices or other software agents or hardware sensors on the mobile device, including but not limited to, resistive sensors, capacitive sensors, ambient light sensors, motion sensors, touch sensors, etc) (see Paragraph [0316] and [0394]). 
As to dependent claim 10, Luna teaches the interfacing device of claim 8, wherein the piece of data includes one or more of: a state of the appliance; and a sensor measurement of a sensor on the appliance (e.g., input device/mechanism at the device 250 and/or collected from ambient signals/contextual cues detected at or in the vicinity of the device 250 e.g., light, motion, piezoelectric, etc.; activity state) (see Paragraph [0121], [0155], [0316] and [0394]). 
As to dependent claim 11, Luna teaches the interfacing device of claim 10, wherein the sensor measurement indicates one or more of: a sensor measurement from a touch-screen user interface (e.g., mobile devices or other software agents or hardware sensors on the mobile device, including but not limited to, resistive sensors, capacitive sensors, ambient light sensors, motion sensors, touch sensors, etc); a user gesture determined from gesture event data; a minimum threshold value for sensor data from a proximity sensor; a minimum threshold value for sensor data from a motion sensor; a maximum threshold value for sensor data from a proximity sensor; and a maximum threshold value for sensor data from a motion sensor (see Paragraph [0316] and [0394]). 
As to dependent claim 12, Luna teaches the interfacing device of claim 8, wherein the rule further comprises a mapping between a network address of second interfacing device and the condition (e.g., application specific handlers on the local proxy 275 allows for optimization of any protocol that can be port mapped to a handler in the distributed proxy) (see Paragraph [0183]). 
As to dependent claim 13, Luna teaches the interfacing device of claim 12, wherein the controller is further configured to send the alert message to the second interfacing device by: determining the network address from the first rule; and forwarding the alert message via a network connection corresponding to the network address (e.g., matches a specific rule; services: Email, notification, Twitter, sports feed) (see Paragraph [0076], [0081]-[0086]). 
As to dependent claim 14, Luna teaches the interfacing device of claim 13, further comprising establishing the network connection using one or more of: a WebSockets protocol; a communication 
As to dependent claim 16, Luna teaches the non-transitory computer-readable storage medium of claim 15, wherein the alert message comprises one or more of: the condition indicated in the rule; and the piece of data from the appliance, wherein the piece of data includes one or more of: a state of the appliance and a sensor measurement of a sensor on the appliance (e.g., mobile devices or other software agents or hardware sensors on the mobile device, including but not limited to, resistive sensors, capacitive sensors, ambient light sensors, motion sensors, touch sensors, etc) (see Paragraph [0316] and [0394]). 
As to dependent claim 17, Luna teaches the non-transitory computer-readable storage medium of claim 16, wherein the sensor measurement indicates one or more of: a sensor measurement from a touch-screen user interface (e.g., mobile devices or other software agents or hardware sensors on the mobile device, including but not limited to, resistive sensors, capacitive sensors, ambient light sensors, motion sensors, touch sensors, etc); a user gesture determined from gesture event data; a minimum threshold value for sensor data from a proximity sensor; a minimum threshold value for sensor data from a motion sensor; a maximum threshold value for sensor data from a proximity sensor; and a maximum threshold value for sensor data from a motion sensor (see Paragraph [0316] and [0394]). 
As to dependent claim 18, Luna teaches the non-transitory computer-readable storage medium of claim 15, wherein the rule further comprises a mapping between a network address of second interfacing device and the condition (e.g., application specific handlers on the local proxy 275 allows for optimization of any protocol that can be port mapped to a handler in the distributed proxy) (see Paragraph [0183]). 
As to dependent claim 19, Luna teaches the non-transitory computer-readable storage medium of claim 18, wherein sending the alert message to the second interfacing device comprises: determining 
As to dependent claim 20, Luna teaches the non-transitory computer-readable storage medium of claim 19, further comprising establishing the network connection using one or more of: a WebSockets protocol; a communication channel via the Session-Traversal Utilities for Network-address-translation (STUN) protocol; and a Comet protocol (e.g., COMET push) (see Paragraph [0224]).


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035. The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/Tejal Gami/
Primary Patent Examiner, Art Unit 2117